 In the Matter ofMARTINDYEING ANDFINISHING COMPANYandFEDERATION OF DYERS,FINISHERS,PRINTERS AND BLEACHERSOF.AMERICACase No. C-195.-Decided December 7, 1936Textile Dyeing, Printing and Finishing Industry-Inlerferenee, Restraint, orCoercion:surveillance of organizational activities and meetings-Discrinzina-tion:lay-off; discharge-ReinstatementOrdered-Back Pay:awarded.Mr. Samuel G. ZackandMr. A. L. Wirinfor the Board.Mr. Albert R. McAllister,of Bridgeton, N. J., for respondent.Mr. Fred. G. Krivonos,of counsel to the Board.DECISIONSTATEMENT OF CASEThe Federation of Dyers, Finishers, Printers and Bleachers ofAmerica,l hereinafter termed the Union, having duly filed a chargewith the Regional Director for the Fourth Region, the Nationall.Labor Relations Board, by its agent, the said Regional Director, is-sued and duly served its complaint dated June 10, 1936, a.0ainstMartin Dyeing and Finishing Company, Bridgeton, New Jersey,respondent herein, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, within themeaning of Section 8, subdivisions (1) and (3), and Section .2, Sub-divisions (6) and (7) of the National. Labor Relations Act, 49 Stan.,449, hereinafter termed the Act.The complaint, in brief, alleges that the respondent, a New Jerseycorporation, with its principal office and place of business in Bridgeton, New Jersey, is engaged in dyeing, finishing and distribution ofsilk, cotton, linen, rayon and other goods and materials in interstateemployment of William Everingham, a grey room employee, and'1 The charge(Exhibit B-1) Is signed by George Powell,Organizer,"Dyers and FinishersFederation".The complaint,In caption and text, names the Union, "Federation of Silkand Rayon Dyers and Finishers of America."However, the record shows that in April,1935, the Union's name was changed to the".Federation of Dyers, Finishers,Printers andBleachers of America" (Exhibits B-9,13-12, I3-14, B-1.5).Under the motion by counsel.for the Board to amend the pleadings to conform to proof, granted by the TrialExaminer,whose ruling is hereby affirmed by the Board, the complaint is amended to designate the,Union by its present name.5727-37-vol. 11-27403 404NATIONAL LABOR RELATIONS BOARDhas since that date refused to employ him because he joined andassisted the Union and engaged with other of the respondent's em-ployees in concerted activities for collective bargaining and othermutual aid or protection.The respondent's answer,2 in substance, admits its corporate ex-istence, and that it is engaged in dyeing and finishing; but it deniesthat it is engaged in dyeing and finishing silk or that it causes goodsto be transported in interstate commerce, alleging "the facts to bethat it receives, upon consignment, cotton, linen and rayon materialsfor the purposes of processing and/or dyeing.After it has proc-essed or dyed such goods, pursuant to instructions of owner, actingas the agent of such owner, it causes the salve to be shipped in ac-cordance with instructions of the owner".The answer admits thatthe employment of William Everingham was terminated on April22, 1936, and that the respondent has at all times since that daterefused to employ him; but it denies that such termination andrefusal were caused by his union membership or activity or con-certed activities with other employees, alleging that he was dis-charged "because of his neglect of duties assigned to him, and byreason of his concerted activities with other employeesinthe Bridge-ton plant, as alleged in said complaint, since such activities in thekplant produced a lack of interest and attention to the business ofhis and their employment".All other allegations in the complaintare denied.In addition, and as separate defenses, the answer aversthat the Board is without authority to regulate the employer-em-ployee relationship in manufacturing; that any such attempted reg-ulation is in violation of the Tenth Amendment of the Constitution;that the respondent's business consists of processing, is local, and issubject only to state regulation; that the respondent is not engagedin interstate commerce; and that the Board is without authority todetermine "this cause" because of the unconstitutionality of the, Act.Pursuant to notice thereof, duly served on the parties, WalterWilbur, duly designated by the Board as Trial Examiner, con-ducted a hearing on July 2, 1936, at Bridgeton, New Jersey.OnJuly 21, 1936, pursuant to Article II, Sections 37 (a) and 38 (c) ofNational Labor Relations Board Rules and Regulations-Series -1,as amended, the Board ordered that the proceeding be transferredto and continued before it, and that the record be- opened for thepurpose of receiving further evidence.The order was duly,servedon all parties.Pursuant to notice and amendment thereof duly2The answer,filed at the coin inencenient of the hearing, andmore than five days fromthe service of the complaint as provided in Article 11, Section 10 of National LaborRelations Board Rules and Regulations-Series 1, as amended,was accepted by the TrialExaminer with the consent of counsel for the Board and of the Regional Director tot theSecond Region DECISIONS 'AND ORDERS405served on the parties, the Board, by Walter Wilbur, duly designatedTrial Examiner, conducted a further hearing for the purpose of tak-ing further evidence, on August 20 and 21, 1936, at Bridgeton, NewJersey.The respondent appeared at both hearings by counsel, Albert R.McAllister, and participated therein.The Board was representedby counsel.Full opportunity to be heard, to examine and cross-examine witnesses and to produce evidence was afforded to allparties.We find no prejudicial error in any of the Trial Examiner'srulings at the hearings and they are hereby affirmed.At its conclusion, the August hearing was adjourned to give coun-sel for the respondent an opportunity to examine the testimony ofcertain experts Introduced by the Board and to determine whetherhe desired to cross-examine such witnesses and to introduce furtherevidence at a subsequent hearing.By stipulations entered into be-tween counsel for the respondent and the Board on October 3, 1936,the respondent acknowledged its full opportunity to do so andwaived such right.Under the terms of the stipulations, the re-spondent, on October 6, 1936, filed a, notion to dismiss the proceed-ings on the grounds (1) that the testimony shows that Everinghamwas discharged for inefficiency and not because of union activities;(2) that Everinghan was not engaged in interstate commerce; (3)that the Act is unconstitutional.The motion to dismiss is denied.Upon the entire record in the proceeding, including the plead-ings, the stenographic transcript of the hearing, and the docu-mentary and other evidence offered and received at the hearings,the Board makes the following:FINDINGS OF FACT1.THE TEx'IILE DYEING A\D FINISHING INDUSTRYI. In the United States, the business of dyeing and finishing cot-ton, silk, wool and other textiles constitutes, to a large extent, anintermediate industry within the textile trade.Although finishedtextiles are produced by "integrated" textile mills equipped withfinishing and dye houses,' a considerable number of "non-integrated",or independent textile bleaching, dyeing, finishing and printingplants 4 are engaged in the particular business of dyeing, finishingThe Official Textile Directory (1931) lists 1374 textile mills with finishing and dyehouses according to the testimony of Il T Nones, an expert in the textile trade.Accord-ing to the Textile Blue Book of 1933(a trade directory)320 "integrated"cotton mills areequipped with finiainng and dye houses4 In 1933, 626 independent djeing, bleaching,finishing and mercerizing plants employedabount 66,000 NNorkeis, paid over $58,000,000 in wages, used materials (chiefly chemicalsand dyestuffs) at a cost of $142,802,000 and received for their services a total of about$279,000,000(Testimonof II T Nones, textile trade expert, based on last available 406NATIONAL LABOR RELATIONS BOARDand forwarding textiles for the account of and according to thespecifications of textile merchantsknown as converters.5II. (a) The converter purchasestextiles "inthe grey" 6 from "greymills", has them shipped to a dyeing and finishing plant, where theyare dyed and finished according to his instructions ,7 and thenshipped according to his. directions, chiefly tohis customers,- butsometimesto his own warehouse.Normally, finishinginstructionsare given by the converter at the time he sells thegoods to hiscustomers,and pursuant to such sales;in some caseshe may givefinishing instructions before such sales.Shippinginstructions nor-mally accompany the finishing instructions.Title to the goods inpracticallyall cases isin the converter, who is the owner of the.goods and who in many instances carries an insufance policy cover-ing the goods no matter where they are, whether with a carrier orin the finishing plant.(b)Goods are shipped from the grey mills to the finishers byrailroad, truck or waterroutes, usuallyin lots shipped regularly,weekly or monthly.The actual processing in the dyeing and fin-ishing plant averages about one week per lot. In thecase of some,textiles,notably cotton, the cloth is packed and labeled by the fin-isher with the brand of the converter or the label of his customers.(c)Most of the textile converters in the United States are locatedin New York City. The finishing plants alsomaintaincentral offices,apart from their plants, in New York City. The plants, for theentire textile dyeing and finishing industry, are concentrated in NewYork, New Jersey and Pennsylvania; however, the finishing plantsfor cotton goods are located chiefly in New England and the south-eastern States.The operations of the dyeing and finishing indus-try obviously necessitate, set into motion, and activate a substantialflow of textiles between different States of the United States.(d) The market for finishedtextilesdepends to a considerable ex-tent upon the uninterrupted operations of the dyeing and finishingindustry.The finishing plants normally do not own or buy or sellgoods.As instructed by the owner, usually a converter, they merelyperform finishingoperations upon textilesas they pass through theUnited States Census figures on the industry inCensus of Manufactures:1933,Dyeing andFinishing Textiles,pages 14-16,published by U S Department of Commerce, Bureau ofthe Census,Government Printing Office, 1935,and made Exhibit B-18a in the record bystipulations dated November 6, 1936, entered into between the respondent and the Board.)The Official Textile Directory(1931)lists 250 independent dyers and finishers and 75printers for cotton piece goods.The Textile Blue Book of 1933 lists 217 independentdyeing and finishing plants for cotton piece goods.5In a very few instances,the converter operates his own finishing plant,and as amerchandising finisher combines the functions of converter and finisher.6 Textiles"in the grey" or "grey goods"are cloths woven from unbleached or undyed.earns, as they come from the loom.'The market for finished textiles depends on the converter to provide variety in thetype and style of cloth. DECISIONS AND ORDERS407plants and forward them when finished to his customers upon hisdirections.(e)The dyeing and finishing industry forms a bottle-neck for thetextile industry as a whole.Any eventuality, such as a shortage ofdyestuffs experienced during the Great War, a flood such as occurredin the spring of 1936, or a strike,' that would clog up this bottle-neck would create a chaotic condition in the textile industry as awhole; goods would back up on the grey mills, the users of finishedtextiles would be without materials essential to production, the flowof raw materials to the mills would be interrupted, and the flowof interstate commerce in u very wide circle would be affected.II. RESPONDENT AND ITS BUSINESSIII.The respondent, Martin Dyeing and Finishing Company, aNew Jersey corporation organized in 1905, has its principal office andplace of business in Bridgeton, New Jersey, hereinafter termed theplant.The respondent also has an office in New York City. Nor-mally it employs 225 to 250,workers; 300 when operating at the peakof production.IV. (a) The respondent is engaged in the business of dyeing, fin-ishing and distribution of cotton and linen textiles (piece goods).°(b)The respondent transacts business in New York City at theaddress of its sole and exclusive sales agent, the C. M. AndersonCorporation.The respondent's name appears on the door of thisagent's offices in New York City and its name is listed in the NewYork City telephone directory.(c)The respondent secures orders for dyeing and finishing throughabout six salesmen employed by its exclusive sales agent, who worksfor the respondent under contract on a commission basis.Thesalesmen cover the market, centralized to a large extent in NewYork City, and, solicit business among linen and cotton converters,most of whom have offices in New York City. Notices or copies ofthe orders are transmitted to the respondent by telephone, telegram,teletype or letter.(d)The respondent has about 200 customers, the majority con-verters and some converter millmen10 and mill agents, who arrangefor the shipment of cotton and linen piece goods "in the grey" tothe respondent's plant for dyeing, finishing and forwarding tos Labor employed in the industry is not readily replaceable because of the great spoilagerisk.For further discussion of the effect of strikes,seeiiefra,Findings XI (a) and (b).9 The respondent'sanswer avers,and the testimony shows, that it is not engaged infinishing silk,as alleged in the complaintAs for the allegation in the complaint thatthe respondent is engaged in finishing rayon, the testimony shows that the respondenthas "not had any rayon for quite a while."No finding is therefore made in respect torayon.10 Converters who are mill owners in whole or in part. 408NATIONAL LABOR RELATIONS BOARDorder.The shipments and orders consist of single lots and blanketorders, with the yardage usually specified.The respondentreceivespayment, on a yardagebasis.Three to four million yards of clothper month go through its plant.(e)The "grey goods" arrive at the plantin rolls, bales,cases andcartons, containing piece goods in lengths of 10 to 120 yards.Theshipments are received in the store room ; thence they are taken tothe grey room, opened, the pieces laid out and sewed together onmachines into lengths of about 500 or 1,000 yards in order to pro-vide a continuousflow of materialinto the dyeing vats.The clothis then dyed and finishedin a seriesof consecutive and continuousoperations," inspected, folded, and packed incases or bales readyfor shipment from the shipping room. Employees in the grey roomof the plant assist in receiving cloth on its arrival in the receivingroom, and in dispatching finished cloth from the shipping room.Employees in other departments are also called upon to assist inreceiving and shipping.(f)The vast majority of the "grey goods" shipped to the re-spondent is intended for immediate operation. Instructions fordyeing and finishing and shipping directions normally and for over90 per centof its businessarrive at about thesame time as the"greygoods"' 12Delivery is usually promised for twoweeks fromthe time of the order.The actual dyeing and finishing operationslast from three days to two weeks, depending on their nature.When the plant is busy, the goods may not be ready for shipmentbefore four weeks; but shipments are often made much sooner thanthe normal two weeks promised.(g)Title to the cloth which moves through the plant is alwaysin the respondent's customers.The great majority of shipments of"grey goods" received at the plant are formally consigned to therespondent's customers, in care of the respondent,13 and the balesand other containers are usually so stencilled.At all times While thecloth is in the plant it is clearly earmarked and identifiable as theproperty of the particular customer '14 and subject to his control.The customer in all cases directs the method of shipment and the"Aftersewing,the cloth is scouredor desizedby removing starch usedin weaving, inorder to avoid spotting during the dyeing process;sometimesthe cloth is mercerizedThe cloth is then put on the jig, or continuous dyeing machine. and dyed.When dyed,cloth that had contained starch is re-starchedThen the cloth is put ona tenteiingmachine and stretched to the required width12T F Martin, the respondent's president, testified that five to eight per cent of thegoods received may remain in the store room for as long as a yeas or niote before thelecelpt of finishing and shipping instructions from the converter"See Exhibit B-3, containing a list of shipments to the plant in March, 1936, preparedby the i'ennsylv.inia-Reading Seashore Lines1;On arrival at the plant each package is markedwith a numberidentifying the owner.The pieces of cloth sewed together into longer lengths for the dyeing and finishing processare always those belonging to the same owner DECISIONS AND, ORDERS.409destination of the dyed and finished cloth.And the great majorityof shipments of dyed and finished cloth made by the respondentaremade by it as a forwarder, agent,of the customer, in the cus-tomer's name as consignor and to the customer's purchaser as con-signee.' s(h)The chemicals, such as caustic soda, bicarbonate of soda andstarches, and the prepared dyes used by the respondent in its dyeingand finishing operations are ordered and shipped principally fromPhiladelphia, Pennsylvania to its plant in Bridgeton, New Jersey.(i)Practically all of the "grey goods" shipped to the respondentfor dyeing and finishing are shipped by rail ,16 truck and water to itsplant in Bridgeton from many states other than the State of NewJersey.The cottons come chiefly from states in the southeast; thelinens from Ireland, Belgium and the Soviet Union by way of NewYork.Practically all of the cloth dyed, finished and forwarded bythe respondent as directed by its customers is shipped by truck, railand water from its plant in Bridgeton to many States other than theState of New Jersey, and in all cases to points other than the pointof origin of such cloth."V. The respondent is engaged, as set forth above, in trade, traffic,commerce and transportation among the several States, and betweenforeign countries and the United States, and its employees are di-rectly engaged in such trade, traffic, commerce and transportation.The respondent's operations at the Bridgeton plant, as set forthabove, constitute a continuous flow of trade, traffic, commerce andtransportation among the several States, and between foreign coun-tries and the United States.III.THE UNIONVI. (a) The Federation of Dyers, Finishers, Printers and Bleach-ers of America, affiliated with the American Federation of Laborthrough the United Textile Workers of America, is a labor organi-zation composed of workers in plants engaged in dyeing and finish-ing textiles.The Union, resulting from an affiliation of local labororganizations in the silk and rayon dyeing and finishing industry in1933, became in 1934 a department of the United Textile Workersunder the name of the Federation of Silk and Rayon Dyers andFinishers of America. In April, 1935, the Union's jurisdiction wasi^ See Exhibit B-3, containing a list of shipments from the plant in -March and April,1936,prepared by the Pennsylvania-Reading Seashore Lineswhen so ordered,finishedcloth is shipped by the respondent to the customerIn a very few cases the respondentacts as consignor11 A railroad siding is located at the plant1'Bowen, the respondent's superintendent, testified that not over five per cent of incom-ing goods originated in New Jersey-Martin,the iespondent's president, describedoutgoing shipments to New Jersey as "negligible". '410NATIONAL LABOR RELATIONS BOARDextended to include cotton goods and its name was changed to itspresent title.All employees in the industry, including those en-gaged in receiving and shipping goods, but not including office'workers, are eligible to membership.(b) In the fall of 1933 a seven weeks' strike in the industry wasterminated by an agreement for a year. In the fall of 1934 theemployers, misinformed by labor spies as to the strength of theUnion, refused to negotiate a new agreement, and an eight weeks'-strike followed.The strike was finally, settled by an agreement fortwo years between the employers and the Union,providing, chiefly,for union recognition, rates of pay, working conditions, machinery'for adjustment of grievances, and arbitration of claims of unjust,discharges.18Upon its expiration in August, 1936, a new agree-ment 1° for two years was entered into between the Union and 122,firms in the industry 20 employing 16,944 workers.21By its terms,fundamentally similar to those of 'the 1934 agreement, it providesthat there shall be no 'strikes or lockouts pending arbitration of"claims of unjust discharges or grievances not covered by the. termsof the agreement.IV. THE UNFAIR LABOR PRACTICESVII. (a)William Everingham, until his discharge on April 22,1936, was employed in the grey room of the respondent's plant.Hefirst worked for the respondent, in the grey room, from 1920 toabout 1927.In 1933 he was reemployed for the same work by Ray-mond Bowen, plant superintendent, on the recommendation of CalebHaines, grey room foreman, under whom Everingham had previouslyworked.Everingham's job was to prepare cloth for dyeing and fin-ishing and, as directed, to help in receiving and shipping cloth.With another worker he operated a -machine on which piece goods in`-the grey were sewn into longer lengths for the finishing operations.After such sewing they rolled the cloth on rolls and placed the rollson flat wagons to be taken to the dyeing and finishing departments.He also spent a substantial part of his working time in unloadingcloth from trucks and freight cars and in loading the bales of finishedcloth for shipment.22Everingham's duties normally and frequently"Exhibit B-2"Exhibit B-1420Located in New Jersey and New York21 Exhibit B-32 tabulates the firms which have entered the new agreement which expiresAugust 31, 1938.22Everingham testified he spent 20 per cent of his working'time in receiving andshipping;Gal rison, a fellow worker,testified it was 40 per cent;the foreman,Haines,testified it was three hours a weekAlthough the testimony as to the amount of timeispent on this work by Everingham varies greatly,there is no doubt that he was regularlyemployed in receiving and shipping for a substantial portion of his working time. DECISIONS AND ORDERS411took him away from the machine, such times being those when hewas engaged in receiving and shipping as directed, or when he wasin search of the wagons to remove rolls of cloth.According to thetestimony of Bowen, an absence from the machine of from five to tenminutes is a reasonable time within, which to secure wagons, often inuse- and not readily available, ' and it may sometimes take 15 or 20'minutes.During the last period 23 of his employment by the re-.spondent there were no complaints of Everingham's work; Haines,testified that until about April 1, 1936, he had no fault to find withhis work.(b)Everingham was very active in the affairs of the Union.24Heattended all of its meetings and with Powell, an organizer for the,American Federation of Labor, presided at them.He openly solic-ited his fellow workers to 'join the Union, and "signed up aroundfifty or sixty."While Everingham was presiding at a union meet-ing on the Saturday before his discharge, Louis Riley, employed atthe plant as a messenger, a`nd sometimes in the office and to drive the,car of Martin, the respondent's president, "stuck his head in" at thedoorof the meeting hall, where he could see Everingham.(c)The following Wednesday, April 22, 1936, at the close of the,day's work, as Everingham was about to ring the time clock, Bowen,waiting at the door of his office, called him over and discharged him.Bowen did not give Everingham any reason for his discharge.(d)The respondent, through- Martin and Bowen and other super-visory employees, knew before April 22, 1936, of the union organiza-tion efforts among its employees.Before that date advertisements ofunion meetings had appeared in the Bridgeton newspaper, and had'been seen by Martin and Bowen.Martin testified that "loyal" em-ployees, of many years' standing, had turned union membership ap-plication cards over to him; Bowen had also been given such cards byemployees.Bell,master mechanic in the plant and in charge of;employees engaged in mechanical maintenance work, was shown sucha card by Ballenger, a mechanic, who had received it from Evering-ham. ' Sometime before Everingham's discharge, Clark, who hadbeen employed by the respondent for 10 or 12 years, was laid off byhis foreman for "talking too much about unions".Clark was rein-stated on Martin's recommendation to Bowen, when Martin learnedthe reason for Clark's lay-off.VIII. (a) In regard to the allegations in the respondent's answerthat Everingham was discharged, for neglect of duties, Bowen testi-23 Approximately two and a half or three years24The record is not clear as to the date when Union organization efforts among therespondent's employees began.The first Union meeting seems to have been held inFebruary, 1936. 412NATIONAL LABOR RELATIONS BOARDlied that after April 1, 1936, he noticed that Everingham was awayfrom his machine "more than was necessary", or was talking to otherworkers ; that he called this to the attention of Haines, the foreman,several tines; that he told Haines that if Haines failed to takeaction, he would; and that he finally discharged Everingham onApril 22.During the three weeks that Bowen observed Evering-ham he did not once call him to task or warn him that he consideredhis work unsatisfactory or his absences from the machine or con-versations with other workers too frequent.Haines testified thathe had no complaint to make of Everingham's work until the threeweeks after April 1, when Bowen called his attention to Evering-ham's absences from his machine, and he "began to wise up"; thaton one occasion he "tried to hint around" to Everingham aboutBowen's complaints, and another time, a few days before the dis-charge, told Everingham, when. he was returning to his machinewith a wagon, that. Bowen had complained of his absences fromthe machine and had said, "if you don't do something about it Iwill."Everingham flatly denied, in his testimony, that anyone hadcomplained about his :work or that Haines had at any time warnedhim of -Bowen's complaints.Further, the testimony of Bowen andHaines establishes that during this time there was no other thanordinary spoilage of cloth on Everingham's machine, no imperfector defective work, and no need to re-thread the machine because ofhis absences.There were no restrictions at the respondent's planton conversations between employees, and it was usual for workersto talk to each other.(b) In regard to the allegations in the respondent's answer thatEveringham was discharged "by reason of his concerted activitiesin the Bridgeton plant, as alleged in said complaint, since, suchactivitiesinthe plant produced a lack of interest and attention tothe business of his and their employment", Ballenger, a mechanicemployed by the respondent, testified that Everingham had givenhim a union application card during working hours. Garrison,formerly 25 a fellow employee with Everingham in the grey room,testified to the same effect, and also that Everingham had later dur-ing working hours occasionally asked him if he had signed it orintended to sign it.But there is no evidence that in giving thecard to Ballenger, Everingham in any way interrupted the work ofeither of them.Garrison testified that he got the card early onemorning, at the start of work, and that the incident and Evering-ham's subsequent inquiries in no way interfered with the work ofeither of them.Moreover, there is no testimony in the record thatGar, icon quit the respondent'semploy in August,1936,about a week before thesecond hearing in this proceeding DECISIONS AND ORDERS413at the time of Everingham's discharge the respondent knew thathe had engaged in such activity.Ballenger showed the card to hissuperior, Bell, the master mechanic.But Bell, Bowen and Martinall testified that Bell had neither shown the latter two such a cardnor reported the incident.And Garrison testified that lie was,questioned for the first time by Martin and Bowen about receivingthe union application card from Everingham just before the firsthearing in this proceeding on July 2, 1936, more than two months,afterEveringham was discharged.The testimony of Ballengerand Garrison constituted the only evidence of "concerted activities"'offered by the respondent.V. CONCLUSIONSIX. (a) We find that the evidence does not support the respond-ent's contentions that Everingham was discharged for neglect ofduty or for "concerted activitiesinthe plant" during workinghours.As to the first contention, evidence in the record convincesus that Everingham's absences from his machine were in the normalcourse of his duties to secure wagons or to work on receiving andshipping.There is no evidence that his conversations with otheremployees in the plant were in violation of the respondent's rules,exceeded those normally engaged in by the workers, or interferedwith his work.As to the second contention, the evidence concern-ing the two isolated instances of solicitation of union membershipby Everingham at the plant during working hours also establishesthat the respondent did not know of their occurrence at the timeof Everinghaui's discharge, and that they did not interfere withhis work.(b)The evidence, rather, is presuasive that Everingham's dis-charge by the respondent was motivated by his leadership in theUnion, his zeal in soliciting the respondent's employees in, a labororganization for the purposes of collective bargaining.No othermotive is revealed in the record for the respondent's summary treat-ment of an old and satisfactory employee.The record discloses noother reason for the sudden severeuce of Everingham from his meansof livelihood without a word of warning and without a reason givenhim.Martin and Bowen denied that they knew of Everingham'sunion membership and activity at the time he was discharged, butwe find these denials incredible in the light of their testimony thatthey knew of the union organization activities among the respond-ent's employees, of the advertisement of union meetings in theBridgeton paper, and of the meetings themselves.Bridgeton is asmall town and the respondent's employees relatively few. "Loyal"and old employees furnished Martin and Bowen with information 414NATIONALLABOR RELATIONS BOARDof the efforts to enroll the respondent's employees in the Union.The evidence clearly establishes that the respondent in fact knewtoomuch of the union activity among its employees not to haveknown that Everingham was openly active in the solicitation ofunion membership and in leading union meetings. The lay-off ofClark,, an employee whose activities were not regarded seriously bythe respondent, for union activities before Everingham's discharge,and his reinstatement when Martin learned of the incident supportour conviction.Everingham was the most active man in the Union,aggressively engaged in soliciting members.As a warning to.therespondent's employees, Clark's lay-off was of little value in com-parison with the discharge of Everingham, the outstanding unionleader in the plant.X. (a) The respondent's conduct in discharging William Evering-ham, as set forth above, constitutes discrimination in regard to hireand tenure of employment to discourage membership in a labororganization, in this case the Union.(b)The respondent's conduct in discharging Everingham, asset forth above, because of his union membership and activity, con-stitutes interference, restraint, and coercion of its employees in theexercise of the rights guaranteed in Section 7 of the Act.VI. THE RESPONDENT'S CONDUCT IN RELATION TO INTERSTATE COMMERCEXI. (a) 26In recent years strikes in the dyeing and finishing indus-try over organizationissues,27including discrimination against unionmembers, have caused general stoppages of work in the industry andconsequentserious interferencewith the flow of dyed and finishedtextilesto the market. In 1933, out of 11 strikes in the industryinvolving 20,874 workers and causing 585,185 man-days of idleness,eight were over organization issues, including discrimination, in-volved 15,484 workers and caused 557,050 man-days of idleness. In1934, out ofnine strikes,six were over organization issues, includ-ing discrimination, and involved' 32;528 workers' and 755,998 'man-days of idleness.In 1935 the intensity of the strikes,asmeasuredby workers involved and man-days of idleness, lessened markedly,although the number increased; out of 15 strikes, involving 2,664workers and 31,780 man-days of idleness, eight were over organiza-tion issues,involved 1,464 workers and caused 7,541 man-days of2eExcept as otherwise noted, the figures given in this finding are from Exhibit B-20,a compilation of strike statistics in the dyeing and finishing industry for the years 1933to 1935, compiled by the Bureau of Labor Statistics, United States Department of Labor,and certified over the seal of the Department by the Commissioner of Labor Statistics andthe Acting Secretaiy of Labor.27 Strikes over organization issues are strikes of employees for the right to organize forcollective bargaining. DECISIONS AND ORDERS415idleness.In 1933 the outstanding strike was caused primarily bydiscriminatory discharges and refusal to recognize the unions ; thestrike lasted for seven weeks, stopped operations in the industry toa large extent, and disrupted the market for finished textiles byvirtually ending the flow of cloth to the market.28 In 1934 the prin-cipal strike was caused by the refusal of employers to negotiate anagreement with the Union; the strike lasted for eight weeks, causeda cessation of operations in a large part of the industry and seri-ously disturbed the market .29 In both years the strikes had theeffect of seriously obstructing the flow of dyed and finished textilestomanufacturers and other users in the textile market. In 1935the sharp drop in the intensity of strikes over organization issuesmay be attributed directly to the stabilizing factor of the agree-ment, containing provisions for arbitration of claimed unjust dis-charges, in force between employers in the industry and the Union.30In 1935 the industry experienced no major stoppage, and the marketfor finished textiles no serious interruption such as was occasionedin the two preceding years by interference of employers in self-organization and collective bargaining by the employees.But al-though the intensity of such strikes has markedly lessened, strikesover organization issues, including discrimination, have continued.(b)On, the basis of experieiice in ^ the respondent's plant and inother plants, the respondent's conduct as set forth above burdens andobstructs commerce and the free flow of commerce, and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon the en-tire record in the proceeding, the Board finds and concludes as amatter of law :1.The Federation of Dyers, Finishers, Printers and Bleachers ofAmerica is a labor organization, within the meaning of Section 2,subdivision (5) of the Act.2.The respondent, by discharging William Everingham becausebe joined and assisted a labor organization, thus discriminating inregard to hire and tenure of employment to discourage membershipin a labor organization, has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8, subdivision (3) ofthe Act.as See Exhibit B-2929 See Exhibits B-30 and B-31.30For descuption of the agreement, see finding VI (b). 416NATIONAL LABOR RELATIONS BOARD3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Martin Dyeing and Finishing Company, and its offi-cers and agents, shall:1.Cease and desist from in any manner interfering with, re-straining or coercing its employees in the exercise of their rights toself-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed in Section7 of the Act ;2.Cease and desist from in any manner discouraging membershipin the Federation of Dyers, Finishers, Printers and Bleachers ofAmerica, or any other labor organization of its employees, by dis-crimination in regard to hire or tenure of employment or any termor condition of employment, or by threats of such discrimination.3.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to William Everingham immediate and full reinstate-ment to his former position, without prejudice to his seniority orether rights and privileges previously enjoyed;(b)Make whole the said William Everingham for any losses ofpay he has suffered by reason of his discharge by payment to himof a sum of money equal to that which he would normally haveearned as wages during the period from the date of the severanceof his employment to the date of such offer of reinstatement, com-puted at the wage rate he was paid at the time of such discharge, lessany amounts, if any, which ho earned during such, period ;(c)Post notices in conspicuous places in all departments of theplant and near the time clock, stating (1) that it will cease anddesist as aforesaid; and (2) that such notices will remain postedfor a period of at least thirty (30) consecutive days from the date ofposting.